UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PETER THOMPSON,

                        Plaintiff,
                                                        19 Civ. 1360(KPF)
                    -v. -
                                                            ORDER
 CRF-CLUSTER MODEL
 PROGRAM, LLC,

                        Defendant.

KATHERINE POLK FAILLA, District Judge:

      On the record on May 5, 2021, Plaintiff requested appointment of pro

bono counsel for the limited purpose of pursuing a settlement conference. For

the reasons discussed below, Plaintiff’s application for appointment of pro bono

counsel is granted. The Clerk of Court is directed to attempt to locate pro bono

counsel to represent Plaintiff for the limited purpose of assisting Plaintiff with

settlement.

      Pursuant to 28 U.S.C. § 1915(e)(1), courts may appoint an attorney to

represent someone unable to afford counsel. Plaintiff filed a Request to

Proceed in Forma Pauperis (IFP), which the Court granted. (See Dkt. #4 (Order

dated March 19, 2019). Plaintiff therefore qualifies as indigent. Courts

possess broad discretion when determining whether appointment is

appropriate, “subject to the requirement that it be ‘guided by sound legal

principle.’” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 171-72 (2d Cir. 1989)

(quoting Jenkins v. Chemical Bank, 721 F.2d 876, 879 (2d Cir. 1983)). The

Second Circuit set forth the principle as follows:
             [T]he district judge should first determine whether the
             indigent’s position seems likely to be of substance. If
             the claim meets this threshold requirement, the court
             should then consider the indigent’s ability to investigate
             the crucial facts, whether conflicting evidence
             implicating the need for cross-examination will be the
             major proof presented to the fact finder, the indigent’s
             ability to present the case, the complexity of the legal
             issues and any special reason in that case why
             appointment of counsel would be more likely to lead to
             a just determination.

Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986). The Second Circuit

also held that these factors are not restrictive and that “[e]ach case must be

decided on its own facts.” Id. at 61. Given the parties’ divergent views on:

(i) the relevant facts at issue in this case, (ii) the issues for litigation, and

(iii) the value of the case, the Court believes that settlement discussions would

be most efficacious if Plaintiff had counsel and therefore the Court finds that,

in this case, appointment of pro bono counsel is justified.

      For the foregoing reasons, the Clerk of Court is directed to attempt to

locate pro bono counsel to represent Plaintiff for the limited purpose of

assisting Plaintiff with settlement. The Court advises Plaintiff that there are no

funds to retain counsel in civil cases and the Court relies on volunteers. Due to

a scarcity of volunteer attorneys, a lengthy period of time may pass before

counsel volunteers to represent Plaintiff. Nevertheless, this litigation will

progress at a normal pace. If an attorney volunteers, the attorney will contact

Plaintiff directly. There is no guarantee, however, that a volunteer attorney will

decide to take the case, and plaintiff should be prepared to proceed with the

case pro se. The Court has established a Pro Bono Fund to encourage greater


                                           2
attorney representation of pro se litigants. The Fund is especially intended for

attorneys for whom pro bono service is a financial hardship. See

http://www.nysd.circ2.dcn/docs/prose/pro_bono_fund_order.pdf.

      The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith and therefore IFP status is denied

for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438,

444-45 (1962).

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

      SO ORDERED.

Dated: May 6, 2021
       New York, New York

                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        3
